Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 13, 2020, April 2, 2021 and January 26, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9-10, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sin et al. (KR101680488B1); hereinafter referred to as “Sin”.
Regarding Claim 1, Sin teaches, in Figures 1-3, a light emitting device comprising: a first light emitter comprising a plurality of light emitting elements (112a) configured to emit light in a visible light region; a second light emitter comprising a plurality of light emitting elements (112b) configured to emit light in an ultraviolet B (UVB) region; and at least one processor (150) configured to control the first light emitter and the second light emitter so that a sum of an intensity of light emitted from the first light emitter and an intensity of light emitted from the second light emitter is greater than or equal to a threshold illuminance value ([0048 - 0049]).
Regarding Claim 6, Sin teaches, in Figure 1, a sensor (170) wherein the at least one processor is further configured to: adjust the threshold illuminance value based on an illuminance value of light sensed through the sensor, and control the intensity of light emitted from the first light emitter and the intensity of light emitted from the second light emitter based on the adjusted threshold illuminance value ([0054, 0069]).
Regarding Claim 9, Sin teaches the light emitting device of claim 1, further comprising: a communication interface configured to receive a control signal (via sensor (170)), wherein the at least one processor is further configured to control at least one of whether to emit light by each of the first light emitter and the second light emitter, the threshold illuminance value, a color temperature of light emitted from the first light emitter, or a light emission direction of each of the first light emitter and the second light emitter based on the control signal ([0022]).
Regarding Claim 10, Sin teaches (in Figures 1-3) a control method of a light emitting device, the method comprising: causing a first light emitter (112a) comprising a plurality of light emitting elements configured to emit light in a visible light region to emit light; causing a second light emitter (112b) comprising a plurality of light emitting elements configured to emit light in an ultraviolet B (UVB) region to emit light; and controlling (via (150)) the first light emitter and the second light emitter so that a sum of intensity of light emitted from the first light emitter and intensity of light emitted from the second light emitter is greater than or equal to a threshold illuminance value ([0048 - 0049]).
Regarding Claim 15, Sin teaches (see Figure 1) wherein the light emitting device further comprises a sensor (170) wherein the at least one processor is further configured to: adjust the threshold illuminance value based on an illuminance value of light sensed through the sensor, and control the intensity of light emitted from the first light emitter and the intensity of light emitted from the second light emitter based on the adjusted threshold illuminance value ([0054, 0069]).
Regarding Claim 18, Sin teaches the method of claim 10, wherein the controlling comprises: based on receiving a control signal ([0022]), controlling at least one of whether to emit light of each of the first light emitter and the second light emitter, the threshold illuminance value, a color temperature of light emitted from the first light emitter, or a light emission direction of each of the first light emitter and the second light emitter based on the control signal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sin et al. (KR101680488B1); hereinafter referred to as “Sin”, in view of Roberts (Pub. No.: US 2019/0242539).
Regarding Claim 2, Sin does not explicitly teach white, red, green and blue light emitters. Roberts, in the same field of endeavor, teaches  white, red, green and blue light emitters ([0027]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by using the multi-colored LEDs as taught by Roberts, to effectively emulate sunlight indoors.
Sin, in view of Roberts, does not teach a ratio of the intensity of light emitted by the different colored light emitters based on a threshold. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin (as modified by Roberts) by using a threshold ratio, since the threshold is a mere matter of design choice, and the threshold is used to modify the light output based on the intended use of the lighting device.
Regarding Claim 7, Sin does not explicitly teach white, red, green and blue light emitters, identifying a current weather condition; and adjusting a color temperature of light emitted from the first light emitter based on the identified current weather condition. Roberts, in the same field of endeavor, teaches  white, red, green and blue light emitters ([0027]); identifying a current weather condition; and adjusting a color temperature of light emitted from the first light emitter based on the identified current weather condition ([0038]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by using the multi-colored LEDs and sensing the current weather condition and adjusting the color temperature of the emitted light based on the sensed weather condition as taught by Roberts, to effectively emulate weather conditions indoors.
Regarding Claim 11, Sin does not explicitly teach white, red, green and blue light emitters. Roberts, in the same field of endeavor, teaches  white, red, green and blue light emitters ([0027]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by using the multi-colored LEDs as taught by Roberts, to effectively emulate sunlight indoors.
Sin, in view of Roberts, does not teach a ratio of the intensity of light emitted by the different colored light emitters based on a threshold. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin (as modified by Roberts) by using a threshold ratio, since the threshold is a mere matter of design choice, and the threshold is used to modify the light output based on the intended use of the lighting device.
Regarding Claim 16, Sin does not explicitly teach white, red, green and blue light emitters, identifying a current weather condition; and adjusting a color temperature of light emitted from the first light emitter based on the identified current weather condition. Roberts, in the same field of endeavor, teaches  white, red, green and blue light emitters ([0027]); identifying a current weather condition; and adjusting a color temperature of light emitted from the first light emitter based on the identified current weather condition ([0038]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by using the multi-colored LEDs and sensing the current weather condition and adjusting the color temperature of the emitted light based on the sensed weather condition as taught by Roberts, to effectively emulate weather conditions indoors.

Claim(s) 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sin et al. (KR101680488B1); hereinafter referred to as “Sin”, in view of Barroso et al. (Pub. No.: US 2013/0293152); hereinafter referred to as “Barroso”.
Regarding Claim 3, Sin does not teach a collector. Barroso, in the same field of endeavor, teaches (see Figure 9) the light emitting device of claim 1, further comprising: a first light collector (112) disposed in a front surface of the first light emitter, the first light collector configured to collect and irradiate light emitted from the first light emitter; and a second light collector (112) disposed in a front surface of the second light emitter, the second light collector configured to collect and irradiate light emitted from the second light emitter, wherein light irradiated from each of the first light collector and the second light collector has straightness ([0025, 0059]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by using a light collector as taught by Barroso to reduce the perception that the light is emitted by as small source (Barroso, [0025]).
Regarding Claim 4, Sin does not teach a motor. Barroso, in the same field of endeavor, teaches the light emitting device of claim 3, further comprising: a motor (orientation device) connected to the first light emitter and the second light emitter wherein the at least one processor is further configured to: identify a space among spaces in which the light emitting device is installed based on current time information, and control the motor to adjust a light emission direction of the first light emitter and the second light emitter so as to irradiate the identified space with light ([0016]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by using a motor to direct the emitted light to simulate the movement of the sun (Barroso, [0016]).
Regarding Claim 5, Sin does not explicitly teach the light emitting device installable on a wall. Barroso, in the same field of endeavor, teaches (see Figure 5) the light emitting device of claim 1, wherein the light emitting device is implemented as a device installable on a wall ([0053]), wherein the first light emitter is disposed on one side of the light emitting device, and wherein the second light emitter is disposed to be adjacent to the first light emitter on the one side of the light emitting device. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by making the light emitting device installable on the wall as taught by Barroso, to simulate natural light while providing Vitamin D (as taught by Sin ([0001])).
Regarding Claim 12, Sin does not teach a collector. Barroso, in the same field of endeavor, teaches (see Figure 9) the method of claim 10, further comprising: a first light collector (112) disposed in a front surface of the first light emitter, the first light collector configured to collect and irradiate light emitted from the first light emitter; and a second light collector (112) disposed in a front surface of the second light emitter, the second light collector configured to collect and irradiate light emitted from the second light emitter, wherein light irradiated from each of the first light collector and the second light collector has straightness ([0025, 0059]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by using a light collector as taught by Barroso to reduce the perception that the light is emitted by as small source (Barroso, [0025]).
Regarding Claim 13, Sin does not teach a motor. Barroso, in the same field of endeavor, teaches the method of claim 12, further comprising: a motor (orientation device) connected to the first light emitter and the second light emitter wherein the at least one processor is further configured to: identify a space among spaces in which the light emitting device is installed based on current time information, and control the motor to adjust a light emission direction of the first light emitter and the second light emitter so as to irradiate the identified space with light ([0016]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by using a motor to direct the emitted light to simulate the movement of the sun (Barroso, [0016]).
Regarding Claim 14, Sin does not explicitly teach the light emitting device installable on a wall. Barroso, in the same field of endeavor, teaches (see Figure 5) the light emitting device of claim 10, wherein the light emitting device is implemented as a device installable on a wall ([0053]), wherein the first light emitter is disposed on one side of the light emitting device, and wherein the second light emitter is disposed to be adjacent to the first light emitter on the one side of the light emitting device. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin, by making the light emitting device installable on the wall as taught by Barroso, to simulate natural light while providing Vitamin D (as taught by Sin ([0001])).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sin et al. (KR101680488B1); hereinafter referred to as “Sin”, in view of Barroso et al. (Pub. No.: US 2013/0293152); hereinafter referred to as “Barroso”, further in view of Roberts (Pub. No.: US 2019/0242539).
Regarding Claim 19, Sin, in view of Barroso, does not teach identifying a current weather condition. Roberts, in the same field of endeavor, teaches identifying a current weather condition; and adjusting a color temperature of light emitted from the first light emitter based on the identified current weather condition ([0038]). Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light emitting device taught by Sin (as modified by Barroso), by sensing the current weather condition and adjusting the color temperature of the emitted light based on the sensed weather condition as taught by Roberts, to effectively emulate weather conditions indoors.
Regarding Claim 20, Sin, in view of Barroso and Roberts, teaches the method of claim 19, wherein the identifying of the current weather condition comprises: receiving, through a communication interface (28), current weather information, and identifying the current weather condition based on the current weather information.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the cited prior art of record does not teach or fairly suggest a lighting emitting device wherein, along with the other claimed features, the at least one processor is further configured to: identify a state of the window-shaped structure, control each of the first light emitter and the second light emitter to emit light based on identification that the state of the window-shaped structure is a first state, and control each of the first light emitter and the second light emitter not to emit light based on identification that the state of the window-shaped structure is a second state.
Regarding Claim 17, the cited prior art of record does not teach or fairly suggest a control method of a lighting emitting device wherein, along with the other claimed steps, the controlling comprises: identifying a state of the window-shaped structure, controlling each of the first light emitter and the second light emitter to emit light based on identification that the state of the window-shaped structure is a first state; and controlling each of the first light emitter and the second light emitter not to emit light based on identification that the state of the window-shaped structure is a second state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844